Title: From George Washington to John Mauritius Goetschius, 10 November 1783
From: Washington, George
To: Goetschius, John Mauritius


                  
                     Gentn
                     
                        10 November 1783
                     
                  
                  I participate most sincerely in the joy you express at the conclusion of the War, and the re-establishment of the blessings of Peace.
                  Persuaded of the rectitude of our cause, and relying on the divine aid for its success, I accepted an ardious employment, the event has justified my most enlarged expectation; and if to the conciousness of having attempted faithfully to discharge my duty, I may add the approbation of my Fellow Citizens, my happiness will be compleat. 
                  To you, Gentn, who have experienced in no small degree the Fatigues of a Military life, I must return these my last public thanks for the chearful and able assistance you have often afforded me.  May you, as a reward of your virtuous conduct, enjoy the uninterupted fruits of that Independence which has been procured at the hazard of our Lives.
                  
                     Go. W.
                  
               